

117 HR 4829 IH: Distillery Revitalization Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4829IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Kilmer (for himself, Ms. DelBene, Ms. Strickland, Mr. Smith of Washington, Mr. Larsen of Washington, and Ms. Schrier) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration make a technical correction to the Restaurant Revitalization program to allow distilleries that are prohibited by State law from meeting the onsite sales requirements under the program to participate in the program.1.Short titleThis Act may be cited as the Distillery Revitalization Act. 2.Restaurant RevitalizationThe Administrator of the Small Business Administration shall amend the rules relating to the Restaurant Revitalization program under section 5003 of the American Rescue Plan Act of 2021 (Public Law 117–2; 135 Stat. 85; 15 U.S.C. 9009c) to allow a distillery that is located in a State the law of which sets a limit on the percentage of the gross receipts of a distillery that may come from onsite sales that is less than 33 percent to qualify as an eligible entity under such section if the combined total of the gross receipts of the distillery from onsite sales and sales to retailers for onsite sale is not less than 33 percent.